Grice, Justice.
This is an action by the Board of Commissioners of the Peace Officers’ Annuity and Benefit Fund against the former Sheriff of the City Court of Dublin, the clerk of that court and the members of the Board of Commissioners of Laurens County. It involves the disposition of fines and bond forfeitures in the City Court of Dublin during the September and December terms 1957 and the March term 1958. It prays for injunctive relief against disbursement of such funds, the recovery of a specified sum from said fines and forfeitures, the setting aside of two judgments ordering their disbursement, and general relief. However, the disbursement sought to be enjoined has subsequently taken place. Therefore the equitable feature of the case having been eliminated, and no other jurisdictional basis appearing, the Supreme Court does not have jurisdiction of this appeal. Ga. Const., Art. VI, Sec. II, Par. IV (Code Ann. § 2-3704). See also Henley v. Colonial Stages South, 184 Ga. 445 (191 SE 445).

Transferred to the Court of Appeals.


All the Justices concur, except Cook, J., disqualified.